 


 HR 767 ENR: Stop, Observe, Ask, and Respond to Health and Wellness Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 767 
 
AN ACT 
To establish the Stop, Observe, Ask, and Respond to Health and Wellness Training pilot program to address human trafficking in the health care system. 
 
 
1.Short titleThis Act may be cited as the Stop, Observe, Ask, and Respond to Health and Wellness Act of 2018 or the SOAR to Health and Wellness Act of 2018. 2.Program establishmentPart E of title XII of the Public Health Service Act (42 U.S.C. 300d–51 et seq.) is amended by adding at the end the following:

1254.Stop, Observe, Ask, and Respond to Health and Wellness Training Program
(a)In generalThe Secretary shall establish a program to be known as the Stop, Observe, Ask, and Respond to Health and Wellness Training Program or the SOAR to Health and Wellness Training Program (in this section referred to as the Program) to provide training to health care and social service providers on human trafficking in accordance with this section. (b)Activities (1)In generalThe Program shall include the Stop, Observe, Ask, and Respond to Health and Wellness Training Program’s activities existing on the day before the date of enactment of this section and the authorized initiatives described in paragraph (2).
(2)Authorized initiativesThe authorized initiatives of the Program shall include— (A)engaging stakeholders, including victims of human trafficking and Federal, State, local, and tribal partners, to develop a flexible training module—
(i)for supporting activities under subsection (c); and (ii)that adapts to changing needs, settings, health care providers, and social service providers;
(B)providing technical assistance to grantees related to implementing activities described in subsection (c) and reporting on any best practices identified by the grantees; (C)developing a reliable methodology for collecting data, and reporting such data, on the number of human trafficking victims identified and served by grantees in a manner that, at a minimum, prevents disclosure of individually identifiable information consistent with all applicable privacy laws and regulations; and
(D)integrating, as appropriate, the training described in paragraphs (1) through (4) of subsection (c) with training programs, in effect on the date of enactment of this section, for health care and social service providers for victims of intimate partner violence, sexual assault, stalking, child abuse, child neglect, child maltreatment, and child sexual exploitation. (c)GrantsThe Secretary may award grants to appropriate entities to train health care and social service providers to—
(1)identify potential human trafficking victims; (2)implement best practices for working with law enforcement to report and facilitate communication with human trafficking victims, in accordance with all applicable Federal, State, local, and tribal laws, including legal confidentiality requirements for patients and health care and social service providers;
(3)implement best practices for referring such victims to appropriate health care, social, or victims service agencies or organizations; and (4)provide such victims with coordinated, age-appropriate, culturally relevant, trauma-informed, patient-centered, and evidence-based care.
(d)Consideration in awarding grantsThe Secretary, in making awards under this section, shall give consideration to— (1)geography;
(2)the demographics of the population to be served; (3)the predominant types of human trafficking cases involved; and
(4)health care and social service provider profiles. (e)Data collection and reporting (1)In generalThe Secretary shall collect data and report on the following:
(A)The total number of entities that received a grant under this section. (B)The total number and geographic distribution of health care and social service providers trained through the Program.
(2)Initial reportIn addition to the data required to be collected under paragraph (1), for purposes of the initial report to be submitted under paragraph (3), the Secretary shall collect data on the total number of facilities and health care professional organizations that were operating under, and the total number of health care and social service providers trained through, the Stop, Observe, Ask, and Respond to Health and Wellness Training Program existing prior to the establishment of the Program under this section. (3)Annual reportNot later than 1 year after the date of enactment of this section, and annually thereafter, the Secretary shall submit an annual report to Congress on the data collected under this subsection in a manner that, at a minimum, prevents the disclosure of individually identifiable information consistent with all applicable privacy laws and regulations.
(f)Sharing best practicesThe Secretary shall make available, on the Internet website of the Department of Health and Human Services, a description of the best practices and procedures used by entities that receive a grant for carrying out activities under this section. (g)DefinitionIn this section, the term human trafficking has the meaning given the term severe forms of trafficking in persons as defined in section 103 of the Trafficking Victims Protection Act of 2000.
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act, $4,000,000 for each of fiscal years 2020 through 2024..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 